831 F.2d 298
52 Fair Empl. Prac. Cas. (BNA) 1184
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James WIMBLEY, Plaintiff-Appellant,v.William F. BOLGER, Postmaster General, U.S. Postal Service,Defendant-Appellee.
No. 86-5898.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1987.

Before LIVELY, Chief Judge, KEITH and MILBURN, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of this pro se plaintiff's appeal from the district court's dismissal of his handicap discrimination suit and from the dismissal of his appeal of an MSPB ruling affirming his discharge from employment at the United States Postal Service.  Upon review of the record and the briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For the reasons stated in the memorandum opinion of the district court filed June 9, 1986, and reported at 642 F. Supp. 481, the district court's final order dismissing plaintiff's handicap discrimination suit is hereby affirmed.  Further, for the reasons stated in the memorandum opinion of the district court filed November 18, 1985, the district court's order affirming the decision of the MSPB is also hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.